United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-3389
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Christopher Adrian Jones,                *
                                         *      [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 20, 2007
                                 Filed: December 4, 2007
                                  ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       The panel in this case directed supplemental briefing from the parties on the
issue of whether the predicate felony offenses used to impose a mandatory life
sentence under 18 U.S.C. § 3559(c) constituted three separate serious violent felonies.
The parties have filed supplemental briefs. The government now concedes that 18
U.S.C. § 3559(c)(3)(A) precludes the use of the robbery convictions previously relied
upon to impose the mandatory life sentence. The government also concedes that the
use of the predicate offenses to impose a life sentence constitutes clear error and asks
that the matter be remanded for resentencing without the mandatory life sentence.
       The sentence in this case is reversed and the matter is remanded to the district
court for resentencing without the imposition of a mandatory life sentence under 18
U.S.C. § 3559(c). Based on the government’s concession that the robbery convictions
are not valid predicate offenses for purposes of the imposition of a life sentence, the
court expresses no opinion as to whether each of the offenses qualifies as separate
convictions under 18 U.S.C. § 3559(c)(1)(B). Likewise, the court expresses no
opinion as to the ultimate sentence to be imposed in this case, and no opinion as to
whether the defendant qualifies as a career offender under the federal sentencing
guidelines.1
                        ______________________________




      1
       We also express no opinion as to whether the recent amendments to the federal
sentencing guidelines dealing with separate sentences under U.S.S.G. § 4A1.2 has any
applicability to this case.
                                          -2-